Citation Nr: 0516623	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an increased evaluation for laceration of 
the forehead, with residual scar, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the forehead, with recurrent headaches, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971, and from July 1972 to July 1991.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, for additional development.  

A December 2004 rating decision determined that the veteran's 
service-connected head injury, with laceration of the 
forehead, tender scar and recurrent headaches, includes two 
separate compensable disabilities.  The rating decision 
assigned a 30 percent evaluation to residuals of a head 
injury, to include recurrent headaches, and a 10 percent 
evaluation to disfiguring scar, residuals of a laceration to 
the forehead.  The effective date was in May 1996, the date 
of receipt of the claim. 

The case is now before the Board for final appellate 
consideration.

The Board observes that in a November 2002 rating decision 
the RO denied entitlement to an increased evaluation for a 
right knee disability, an increased evaluation for a left 
knee disability, and entitlement to a total disability rating 
based on individual unemployability (TDIU).  The RO informed 
the veteran of this decision, and his appellate rights, in 
December 2002.  The veteran did not submit a notice of 
disagreement and the decision became final.  

Correspondence from the veteran dated and received in January 
2004 appears to express disagreement with the denial of a 
TDIU.  This correspondence is not timely for purposes of 
being a notice of disagreement with the November 2002 rating 
decision.  38 C.F.R. § 20.302 (2004).  The Board accordingly 
must consider it a new claim for a TDIU, and refers it to the 
RO for proper action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's laceration of the forehead, with residual scar, 
does not result in severe disfigurement, gross distortion or 
asymmetry of one feature or paired set of features, or two or 
more of the identified characteristics of disfigurement. 

3.  The competent medical evidence demonstrates that the 
veteran's residuals of an injury to the forehead, with 
recurrent headaches, do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for laceration of the forehead, with residual scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7800 (2004).

2.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of an injury to the forehead, with 
recurrent headaches, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the August 1996 rating decision on 
appeal, the January 1997 statement of the case, the December 
2004 rating decision that assigned the 10 percent and 30 
percent evaluations, and various supplemental statements of 
the case (SSOCs), dated as recently as December 2004 (after 
the Board's remand).  Additionally, the RO sent the veteran a 
letter in March 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the December 2004 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

An April 2001 Disability Determination and Transmittal from 
the Social Security Administration (SSA) provides that the 
veteran was disabled as of January 1999.  The primary 
diagnosis was osteoarthritis and allied disorders.  The 
secondary diagnosis was disorders of the back (discogenic and 
degenerative).  

The report of a June 1996 VA dermatological examination 
reviews the veteran's pertinent subjective complaints.  The 
veteran had a scar to the face on the left side going from 
down into the eyebrow up into the scalp.  The veteran 
reported that he had headaches develop over the scar with 
pain so intense that he occasionally vomited.  The veteran 
used Tylenol, Motrin and Advil for relief of the headaches.  
The headaches occurred from once a week to two to four times 
a month.  

Specifically, the veteran's scar was very crooked, with deep 
adhesions and large cheloid formation.  The length was 8.5 
inches (sic?) total, with width from 1/4 to 1/2 inch (sic?).  The 
color was dark.  There were adhesions but no herniation, 
inflammation, ulceration, or depression.  There was mild 
swelling right over the eyebrow and vascular supply was 
adequate.  The scar was not tender or painful on objective 
demonstration.  It was bothering the left eyebrow as well as 
the left upper eyelid.  It appeared that some of cranial 
nerve VII had been damaged during the automobile accident.  
The veteran was edematous in the left upper eyelid and 
somewhat slowed on reaction and shutting.  The diagnosis was 
scar secondary to motor vehicle accident.  

The report of a February 1997 VA neurological examination 
reviews the veteran's pertinent medical history and 
subjective complaints.  He complained of an occasional mild 
to occasionally moderate pain, tension and stress, related to 
hypertension, that occurred about once a month.  The wearing 
of a hat for a long period of time caused a headache.  He 
denied numbness.  The duration of headaches varied from 
minutes to a day.  The veteran did not get treatment.  On 
physical examination, there was no evidence of migraines, and 
no tics or chorea.  The pertinent diagnosis was tension 
headache history; history of laceration trauma to left 
forehead with residual scar.  The veteran's VA chart had been 
reviewed and showed that he had been a no-show for follow-up 
clinic appointment in June 1996, and had not been seen since.  
There was no evidence in the VA chart of any migraine 
headaches or any neurological deficits.  The veteran's VA 
chart stated that his headaches were due to hypertension.  

A June 1997 Care Counsel Contact Report from Ireland Army 
Hospital provides that the veteran called to state he had 
been forced to leave work on Friday because of tension 
headaches and was not able to work that weekend.  He was to 
take Tylenol and rest in a dark room, and see his healthcare 
provider if there was no improvement.  He planned on going to 
the emergency room to have the headache annotated in the 
record because of his work.  

The report of a June 2002 VA general medical examination 
provides that the examiner reviewed the veteran's claims 
file.  Physical examination showed that he had a 7.5 cm by 
0.5 cm left forehead scar with tenderness to palpation and 
mild elevation.  The head and face were noted to be normal.  
The pertinent diagnosis was history of head injury with 
forehead laceration and recurrent headaches, according to the 
veteran.  

The report of a May 2003 VA neurological examination reviews 
the  veteran's pertinent medical history and subjective 
complaints.  The frequency of the veteran's headaches were 
one to two times a week.  They could reach a severity of 9 on 
the scale of 1 to 10.  The duration could be as long as two 
hours.  Flare-ups included pain to a level of 9.  He showed 
no weakness, fatigue or functional loss.  He used p.r.n. 
Motrin with great relief.  When the pain was too intense, he 
took Darvocet with great relief.  The diagnosis was headache.  

An addendum provides that the veteran had a scar on the left 
forehead, measuring 9 cm in total length.  A y-shape scar 
above the left eyebrow, with a small depression, measured 2cm 
by 2 cm by 2cm.  In the depression area, there was no tissue 
loss or general disfigurement other than the presenting 
linear scar with the triangular depression.  The total length 
of the scar was 9 cm at its longest point.  It its widest 
point, it would be 2 cm wide at the triangle above the left 
eyebrow.  

Legal Analysis

Turning to the relevant law, the Board observes that in 
accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Laceration of the forehead with residual scar

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's skin disability is evaluated under Diagnostic 
Code 7800, which governs disability ratings for disfiguring 
scars on the head, face, or neck.  Under the previous version 
of Diagnostic Code 7800, a disfiguring scar of the head, 
face, or neck warrants a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  Diagnostic Code 7800 (prior to August 30, 2002).

Under the revised version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
a 30 percent evaluation is warranted.  With one 
characteristic of disfigurement, a 10 percent evaluation is 
warranted.  Diagnostic Code 7800 (2004).

A note provides that the 8 characteristics of disfigurement 
for purposes of evaluation under § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
laceration of the forehead, with residual scar, under the old 
or the new criteria.  In this regard, the Board finds that 
neither the old or the revised criteria are more favorable to 
the veteran.  

As discussed above, the medical evidence of record is 
negative for a finding that the veteran's disability results 
in severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Diagnostic Code 7800 (prior to August 30, 2002).  Similarly, 
the medical evidence of record is negative for any finding 
that the veteran's disability results in gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).  Although some evidence shows that the 
veteran's scar is depressed, there is no evidence that it 
satisfies two or more of the identified characteristics of 
disfigurement.  Diagnostic Code 7800 (2004).

Residuals of an injury to the forehead, with recurrent 
headaches

The RO has evaluated the veteran's residuals of an injury to 
the forehead, with recurrent headaches, under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, for migraines.  Under this 
diagnostic code, migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
residuals of an injury to the forehead with recurrent 
headaches.

The competent medical evidence is negative for any evidence 
that the veteran's headaches are comparable to migraine 
headache disorders that result in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  While there is evidence that the 
veteran has had to leave work due to his headaches, there is 
no evidence that this condition results in completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this regard, the Board observes 
that the veteran's favorable SSA decision was not based on 
his service-connected headaches.  

The Board is aware of the veteran's own assertions, made in 
correspondence and during an April 1998 hearing at the RO, as 
to the severity of his symptoms.  These symptoms include 
pain; irritation from wearing a hat resulting in headaches, 
tenderness and oozing pus; and disfigurement.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether his symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence in support of a higher evaluation 
for either claimed disability.  

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 10 percent for laceration of the 
forehead, with residual scar, is not warranted.

An evaluation in excess of 30 percent for residuals of an 
injury to the forehead, with recurrent headaches, is not 
warranted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


